Exhibit 10(y)
 


 


 


 


 


 
EXEMPT FACILITIES LOAN AGREEMENT
 


 
Between
 


 
PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY
 
and
 


 
PPL ENERGY SUPPLY, LLC
 


 
Dated as of December 1, 2007

--------------------------------------------------------------------------------


 
Table of Contents
 
Page
 
I.
Background, Definitions, Representations and Findings.
1
 
Section 1.1
Background
1
 
Section 1.2
Definitions
1
 
Section 1.3
Company Representations
4
 
Section 1.4
Authority Findings and Representations
6
     
II.
The Project Facilities.
7
 
Section 2.1
Acquisition of Project Facilities
7
 
Section 2.2
Additions and Changes to Project Facilities
7
 
Section 2.3
Issuance of Bonds; Application of Proceeds
8
 
Section 2.4
Disbursements from Project Fund
8
 
Section 2.5
Company Required to Pay Costs in Event Project Fund Insufficient
9
 
Section 2.6
Completion
9
 
Section 2.7
Investment and Use of Fund Moneys
9
 
Section 2.8
Rebate Fund
9
     
III.
Loan By Authority; Loan Payments; Other Payments
9
 
Section 3.1
Loan by Authority
9
 
Section 3.2
Loan Payments
10
 
Section 3.3
Purchase Payments
10
 
Section 3.4
Additional Payments
10
 
Section 3.5
Obligations Unconditional
11
 
Section 3.6
Assignment of Authority’s Rights
11
     
IV.
Additional Covenants Of Company
11
 
Section 4.1
Maintenance of Existence
11
 
Section 4.2
Compliance with Laws; Commencement and Continuation of Operations at Project
Facilities; No Sale, Removal or Demolition of Project Facilities
12
 
Section 4.3
Right of Inspection
13
 
Section 4.4
Lease by Company
13
 
Section 4.5
Financial Statements; Books and Records
13
 
Section 4.6
Taxes, Other Governmental Charges and Utility Charges
13
 
Section 4.7
Insurance
14
 
Section 4.8
Damage to or Condemnation of Project Facilities
14
 
Section 4.9
Misuse of Bond Proceeds; Litigation Notice
14
 
Section 4.10
Indemnification
14
 
Section 4.11
Tax Covenants of Company and Authority
16
 
Section 4.12
Further Tax Covenants of Company
16
 
Section 4.13
Nondiscrimination/Sexual Harassment Clause
18
     
V.
Redemption of Bonds
18
 
Section 5.1
Optional Redemption
18
 
Section 5.2
Mandatory Redemption
19
 
Section 5.3
Actions by Authority
19
     
VI.
Events Of Default And Remedies
19
 
Section 6.1
Events of Default
19
 
Section 6.2
Remedies on Default.
20
 
Section 6.3
Remedies Not Exclusive
21
 
Section 6.4
Payment of Legal Fees and Expenses
22
 
Section 6.5
No Waiver
22
 
Section 6.6
Notice of Default
22
       
VII.
Miscellaneous
 
22
 
Section 7.1
Term of Agreement
22
 
Section 7.2
Notices
22
 
Section 7.3
Limitation of Liability; No Personal Liability
23
 
Section 7.4
Binding Effect
24
 
Section 7.5
Amendments
24
 
Section 7.6
Counterparts
24
 
Section 7.7
Severability
24
 
Section 7.8
Governing Law
24
 
Section 7.9
Assignment
24
 
Section 7.10
Receipt of Indenture
25
       



EXHIBIT A – Description of Project Facilities
A-1
EXHIBIT B – Form of Disbursement Request
B-1
EXHIBIT C – Form of Exempt Facilities Note
C-1
EXHIBIT D – Nondiscrimination /Sexual Harassment Clause
D-1

--------------------------------------------------------------------------------


EXEMPT FACILITIES LOAN AGREEMENT dated as of December 1, 2007 (the “Agreement”)
between PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY (the “Authority”)
and PPL ENERGY SUPPLY, LLC (together with permitted successors and assigns, the
“Company”).
 
 
I.            Background, Definitions, Representations and Findings.
 
Section 1.1    Background.  Pursuant to the Pennsylvania Economic Development
Financing Law (Act No. 102, approved August 23, 1967, P.L. 251, as amended) (the
“Act”), the Montour County Industrial Development Authority has authorized and
approved the Project Facilities (as defined herein) and the financing thereof by
the Authority through the issuance of the Authority’s Exempt Facilities Revenue
Bonds, Series 2007 (PPL Energy Supply, LLC Project) in the original aggregate
principal amount of $80,570,000 (the “Bonds”) and the loan of the proceeds
thereof to the Company to finance a portion of the costs of the installation of
certain “pollution control facilities” (as defined in the Act) consisting of
four limestone forced-oxidation flue gas desulfurization systems (or sulfur
dioxide scrubbers) at (i) the Montour County Generating Station,
Washingtonville, Montour County, Pennsylvania, and (ii) the Brunner Island
Generating System, York Haven, York County, Pennsylvania (collectively, the
“Plants”), such facilities as more fully described in Exhibit A are herein
called the “Project Facilities”.
 
The Bonds will be issued under a Trust Indenture dated as of the date hereof
(the “Indenture”) between the Authority and The Bank of New York Trust Company,
N.A., as trustee (the “Trustee”).  The Company and the Authority are entering
into this Agreement in order to provide for the issuance of the Bonds and the
loan of the proceeds of the Bonds to the Company.
 
The obligation of the Company to repay the loan of the proceeds of the Bonds
made pursuant hereto will be evidenced by the Company’s Exempt Facilities Note
(Pennsylvania Economic Development Financing Authority) Series 2007 in the
principal amount of $80,570,000 (the “Note”) issued to the Trustee as the
assignee of the Authority under the Indenture.  The Company has elected to cause
and is causing to be delivered to the Trustee an irrevocable direct pay letter
of credit (the “Letter of Credit”) issued by Wachovia Bank, National Association
(the “Bank”).  Nothing herein shall require the Company to maintain the Letter
of Credit or any other Credit Facility (as defined in the Indenture).
 
The Authority and the Company intend that substantially all of the Project
Facilities constitute or will constitute “pollution control facilities” for
purposes of the Act and solid waste disposal facilities for the purposes of the
Internal Revenue Code of 1986, as amended (the “Code”), so that interest on the
Bonds will not be included in gross income of the holders thereof for federal
income tax purposes under the Code (except for such holders who are “substantial
users” of the Project Facilities or “related persons” as provided in Section
147(a) of the Code).
 
Section 1.2    Definitions.  Terms used in this Agreement which are defined in
the Indenture and are not otherwise defined in this Agreement shall have the
meanings set forth in the Indenture unless the context or use clearly indicates
another meaning or intent.  In addition to the terms defined in the recital
clauses of this Agreement, as used herein:
 
“Additional Payments” means the amounts required to be paid by the Company
pursuant to Section 3.4.
 
“Agreement” means this Exempt Facilities Loan Agreement, as amended or
supplemented from time to time.
 
“Authority’s Fee” means an amount equal to 0.2% of the amount of the Loan.
 
“Authorized Representative” means, (i) with respect to the Authority, each
person at the time designated to act on behalf of the Authority by written
certificate furnished to the Trustee containing the specimen signature of such
person and signed on behalf of the Authority by its Secretary or Assistant
Secretary, (ii) with respect to the Company, each person at the time designated
to act on behalf of the Company by written certificate furnished to the Trustee
containing the specimen signature of such person and signed on behalf of the
Company by its President, any Vice President, its Treasurer, its Secretary, any
Assistant Treasurer or any Assistant Secretary and (iii) with respect to the
Credit Facility Issuer, each person at the time designated to act on behalf of
the Credit Facility Issuer by written certificate furnished to the Trustee
containing the specimen signature of such person and signed on behalf of the
Credit Facility Issuer by its President, Vice President, Manager, Treasurer,
Secretary, Assistant Treasurer or Assistant Secretary.
 
“Completion Date” means the date that the Company certifies to the Trustee and
the Authority that the Project Facilities have been completed.
 
“Debt Service” means, for any period or payable at any time, the principal of,
premium, if any, on and interest on the Bonds for that period or payable at the
time whether due on an Interest Payment Date, at maturity or upon acceleration
or redemption.
 
“Issue Date” means December 31, 2007.
 
“Loan” means the loan by the Authority to the Company of the proceeds of the
Bonds pursuant to Section 3.1 in the original principal amount of $80,570,000.
 
“Loan Payments” means the amounts required to be paid by the Company in
repayment of the Loan pursuant to Section 3.2.
 
“Local Entity” means the Montour County Industrial Development Authority.
 
“Misuse of Bond Proceeds” means the implementation or operation of the Project
Facilities in a manner which would cause the Project Facilities to not be a
“project” as defined in the Act or the use of the proceeds of the Bonds for any
purpose materially different from the Project Facilities as described to and
approved by the Authority.
 
“Project Approval” means the initial official action of the Local Entity
declaring its intent with respect to the financing of the Project
Facilities.  The date of the Project Approval is December 19, 2007.
 
“Project Costs” means costs of the Project Facilities permitted under the Act,
including, but not limited to, the following:
 
(a)            Costs incurred in connection with the acquisition, construction,
installation, equipment or improvement of the Project Facilities, including
costs incurred in respect of the Project Facilities for preliminary planning and
studies; architectural, engineering, accounting, consulting, legal and other
professional fees and expenses; labor, services and materials;
 
(b)            Fees, charges and expenses incurred in connection with the
authorization, sale, issuance and delivery of the Bonds, including without
limitation underwriting discount, printing expense, title insurance, recording
fees and the initial and first year annual fees and expenses of the Trustee,
Authority, Local Entity and Remarketing Agent; provided that the amount of the
proceeds of the Bonds used to finance such issuance costs (but excluding the
Authority’s Fee) shall not exceed 2% of the aggregate face amount of the Bonds
within the meaning of Section 147(g) of the Code;
 
(c)            Payment of interest on the Bonds or other interim indebtedness of
the Company incurred to pay Project Costs on an interim basis and fees and
expenses of the Trustee and Remarketing Agent accruing prior to the Completion
Date; and
 
(d)            Any other costs, expenses, fees and charges properly chargeable
to the cost of acquisition, construction, installation, equipment or improvement
of the Project Facilities.
 
“Purchase Payments” means the amounts required to be paid by the Company
pursuant to Section 3.3.
 
“Rehabilitation Expenditure” shall mean a “rehabilitation expenditure” as such
term is defined in Section 147(d)(3) of the Code, including, without limiting
the generality of the foregoing, a capital expenditure incurred in connection
with the rehabilitation of a building or structure which is part of the Project
Facilities, if such expenditure is incurred by the Company, the seller of such
building to the Company (if incurred pursuant to the sales contract between such
seller and the Company) or a successor to the Company; provided, that:
 
(1)            if an integrated operation is contained in such building or
structure before its acquisition by Company, expenditures incurred to
rehabilitate existing equipment or to replace existing equipment with equipment
having substantially the same function is treated as incurred in connection with
the rehabilitation of such building or structure; and
 
(2)            notwithstanding the foregoing, the term “Rehabilitation
Expenditure” does not include any expenditure:
 
(a)            with respect to which the method and period of depreciation is
other than the straight line method over a period determined under Section
168(c) or (g) of the Code, unless the alternative depreciation system of Section
168(g) of the Code applies to such expenditure by reason of Section 168(g)(1)(B)
or (C) of the Code;
 
(b)            for the cost of acquiring any building or interest therein;
 
(c)            attributable to enlargement of an existing building;
 
(d)            attributable to the rehabilitation of a certified historic
structure or a building in a registered historic district, unless either the
rehabilitation is a certified rehabilitation or, with respect to a building
other than a certified historic structure, the Secretary of the Interior has
certified to the Secretary of the Treasury that the building is not of historic
significance to the district (all terms used in this paragraph (d) have the
meanings assigned in Section 47(c)(2)(B) of the Code);
 
(e)            allocable to the portion of such building which is, or may
reasonably be expected to be, tax-exempt use property within the meaning of
Section 168(h) of the Code; or
 
(f)            by a lessee of such building.
 
“Related Person” shall have the meaning set forth in Section 144(a)(3) of the
Code and shall include (to the extent there provided) any parent, subsidiary,
affiliated corporation or unincorporated enterprise, majority shareholder and
commonly owned entity.
 
“Remarketing Agreement” means the Remarketing Agreement between the Company and
the Remarketing Agent relating to the Bonds, as the same may be amended,
supplemented or replaced from time to time.
 
“Resolutions” means the resolutions of the Authority approving and authorizing
the Bonds, the Indenture and this Agreement.
 
“Unassigned Authority’s Rights” means all of the rights of the Authority to
receive Additional Payments under Section 3.4, to be held harmless and
indemnified under Section 4.10, to be reimbursed for attorney’s fees and
expenses under Section 6.4, to exercise remedies under Section 6.2 and to give
or withhold consent to or approval of amendments, modifications, termination or
assignment of this Agreement, or sale, transfer, assignment, lease (or
assignment of lease) or other disposal of the Project Facilities, or other
matters requiring consent or approval under Sections 2.2, 4.1, 4.2, 4.4, 7.5 and
7.9.
 
Section 1.3     Company Representations.  The Company represents as of the date
hereof that:
 
(a)            It is a limited liability company duly formed and validly
existing under the laws of the State of Delaware, is duly qualified to do
business in the Commonwealth of Pennsylvania, and has requisite power and legal
right to enter into this Agreement and perform its obligations hereunder.  The
making and performance of this Agreement on the part of the Company have been
duly authorized by all necessary corporate action.
 
(b)            The Project Facilities will abate, reduce, remediate or aid in
the prevention, control, collection, treatment, disposal or monitoring of solid
waste and other pollutants and will facilitate compliance with the environmental
requirements of federal, state or local agencies exercising jurisdiction
thereover.
 
(c)            Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will conflict in any
material respect with or constitute a material violation or breach of, or a
material default under, the Company’s certificate of formation or Limited
Liability Company Agreement, or any indenture or other material agreement or
instrument to which the Company is a party or by which it or any of its property
is bound.
 
(d)            This Agreement and the Note have been duly authorized, executed
and delivered by the Company and are valid instruments legally binding upon the
Company (except as may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally, by general equitable proceedings
(whether considered in a proceeding in equity or at law) and by an implied
covenant of good faith, fair dealing and reasonableness).
 
(e)            The Company is not a Disqualified Contractor.
 
(f)            The Project Facilities will promote the public purposes of the
Act and will not cause, directly or indirectly, the removal, either in whole or
in part, of a plant, facility or establishment from one area of the Commonwealth
of Pennsylvania to another.  The Project Facilities are located within the
boundaries of the county, city, town, borough or township which organized the
Local Entity (or within the boundaries of the county in which such city, town,
borough or township is located or in which such Local Entity is certified by the
Pennsylvania Industrial Development Authority to act as an industrial
development agency as defined in the Act).
 
(g)            The Company or the Affiliates have acquired or will acquire all
permits and licenses including, without limitation, all required environmental
permits or approvals, and has satisfied or will satisfy in all material respects
other requirements necessary, for the acquisition, construction, installation
and/or operation of the Project Facilities.  The Project Facilities are a
project within the meaning of the Act and will be operated as such.
 
(h)            The Company presently intends to use or operate or cause to be
used or operated the Project Facilities in a manner consistent with the Act
until the date on which the Bonds have been fully paid and knows of no reason
why the Project Facilities will not be so used or operated.
 
(i)            The information furnished by the Company and used by the
Authority in preparing the arbitrage certificate pursuant to Section 148 of the
Code and information statement pursuant to Section 149(e) of the Code is
accurate and complete as of the Issue Date.
 
(j)            The proceeds of the Bonds will not exceed the Project Costs.
 
(k)            The costs of issuance financed with proceeds of the Bonds,
including any underwriting discount on the sale of the Bonds, will not exceed 2%
of the proceeds of the Bonds.
 
(l) No costs of the Project Facilities to be financed with the proceeds of the
Bonds, except for certain preliminary costs such as architectural, engineering,
surveying, soil testing and similar costs incurred before the start of
construction of the Project Facilities,  have been paid by or on behalf of the
Company, the Affiliates or any Related Person more than 60 days prior to April
15, 2005.
 
Section 1.4    Authority Findings and Representations.  The Authority hereby
confirms its findings and represents that:
 
(a)            The Authority is a public body corporate and politic established
in the Commonwealth of Pennsylvania pursuant to the laws of the Commonwealth of
Pennsylvania (including the Act).  Under the Act, the Authority has the power to
enter into the Indenture, the Purchase Agreement and this Agreement and to carry
out its obligations thereunder and to issue the Bonds to finance the Project
Facilities.
 
(b)            By adoption of the Resolutions at one or more duly convened
meetings of the Authority at which a quorum was present and acting throughout,
the Authority has duly authorized the execution and delivery of the Indenture,
the Purchase Agreement and this Agreement and performance of its obligations
thereunder and the issuance of the Bonds.  Simultaneously with the execution and
delivery of this Agreement, the Authority has duly executed and delivered the
Indenture and issued and sold the Bonds.
 
(c)            Based on representations and information furnished to the
Authority by or on behalf of the Company and the Local Entity, the Authority has
found that the Company is qualified to be a beneficiary of financing provided by
the Authority pursuant to the Act.
 
(d)            Based on representations and information furnished to the
Authority by or on behalf of the Company, the Authority has found that the
Project Facilities (i) will promote the public purposes of the Act, (ii) are
located within the boundaries of the Commonwealth of Pennsylvania and within the
boundaries of the county, city, town, borough or township which organized the
Local Entity (or within the boundaries of the county in which such city, town,
borough or township is located or in which such Local Entity is certified by The
Pennsylvania Industrial Development Authority to act as an industrial
development agency as defined in the Act), and (iii) will constitute a project
within the meaning of the Act.
 
(e)            The Authority has filed a Preliminary Allocation Request (“PAR”)
for purposes of receiving an allocation of the tax-exempt bond authority of the
Commonwealth of Pennsylvania and has received approval of the PAR from the
Pennsylvania Department of Community and Economic Development (the
“Department”), certifying approval of such allocation for the Project Facilities
as required by Section 146 of the Code.  The Authority will simultaneously with
the issuance of the Bonds deliver a Final Allocation Request to the Department
to obtain a final confirmation of such allocation.
 
(f)            The Project Facilities have been approved (1) by the Local
Entity, as required by the Act, (2) by the Pennsylvania Secretary of Community
and Economic Development, as required by the Act, (3) by the Governor or
Lieutenant Governor of the Commonwealth of Pennsylvania as the “applicable
elected representative”, as that term is defined under the Code, after a public
hearing held upon reasonable notice, as required by the Code, and (4) by the
Authority by adoption of the Resolutions, as required by the Act.
 
(g)            The Authority has not and will not pledge the income and revenues
derived from this Agreement other than pursuant to and as set forth in the
Indenture.
 
 
II.            The Project Facilities.
 
Section 2.1    Acquisition of Project Facilities.  The Company (which for
purposes of this provision and all other provisions of this Agreement pertaining
to the Company’s ownership and operation of the Project Facilities shall include
the Company’s direct or indirect subsidiaries that own and operate the Project
Facilities) (a) has acquired, constructed, installed and equipped, or will
acquire construct, install and equip, the Project Facilities substantially in
all material respects in accordance with the description thereof in Exhibit A
attached hereto and applicable law, (b) has procured or caused to be procured or
will procure or cause to be procured all permits and licenses necessary for the
prosecution of any and all work on the Project Facilities, and (c) has paid or
will pay when due all costs and expenses incurred in connection with such
acquisition, construction, installation, equipping and improvement from funds
made available therefor in accordance with this Agreement or otherwise.  It is
understood that the Company (or one or more of such subsidiaries) owns or leases
the Project Facilities and that any contracts made by the Company (or any such
subsidiary, as the case may be) with respect thereto and any work to be done by
the Company (or any such subsidiary) on the Project Facilities are made or done
by the Company (or any such subsidiary) on its own behalf and not as agent or
contractor for the Authority.
 
Section 2.2    Additions and Changes to Project Facilities.  Subject to the
provisions of Sections 4.11 and 4.12, the Company may, at its option and at its
own cost and expense, at any time and from time to time, revise the description
of the Project Facilities in Exhibit A attached hereto and/or make such
additions, deletions and changes to the Project Facilities as it, in its
discretion, may deem to be desirable for its uses and purposes, provided that
(i) any such additions and changes shall, when made, constitute part of the
Project Facilities for purposes of this Agreement, (ii) the Company shall
supplement the information contained in Exhibit A attached hereto by filing with
the Authority and the Trustee such supplemental information as is necessary to
reflect such additions, deletions and changes so that the Authority and the
Trustee will be reasonably able to ascertain the nature and cost of the
facilities included in the Project Facilities and covered by this Agreement,
(iii) such additions, deletions and changes will not result in a Misuse of Bond
Proceeds, and (iv) if an addition, deletion or change is substantial in relation
to the Project Facilities, the Company shall have first obtained and filed with
the Authority and the Trustee an opinion of Bond Counsel to the effect that such
addition, deletion or change is authorized or permitted under the Act and will
not adversely affect the exclusion from gross income of interest on the Bonds
under the Code.  In any case, the Company shall obtain the Authority’s approval
of any addition to the Project Facilities or any material changes to the
proposed facilities or other material changes not generally described or
contemplated in Exhibit A attached hereto on the date of delivery of this
Agreement, which approval shall not be unreasonably withheld, and the Company
shall delete any facilities from the Project Facilities if such deletion is
necessary to avoid a Misuse of Bond Proceeds or to maintain the exclusion from
gross income of interest on the Bonds under the Code.
 
Section 2.3    Issuance of Bonds; Application of Proceeds.  To provide funds to
make the Loan for purposes of paying Project Costs, the Authority will issue the
Bonds in the aggregate principal amount of $80,570,000. The Bonds will be issued
pursuant to the Indenture and will bear interest, mature and be subject to
redemption all as set forth therein.  The Company hereby approves the terms and
conditions of the Indenture and the Bonds, and the terms and conditions under
which the Bonds will be issued, sold and delivered.
 
The proceeds from the sale of the Bonds (including any underwriting discount)
shall be loaned to the Company pursuant to Section 3.1, and such proceeds (net
of any underwriting discount) shall be paid over to the Trustee for deposit in
the Project Fund (other than any accrued interest which shall be deposited in
the Bond Fund) as provided in the Indenture.  Pending disbursement pursuant to
Section 2.4, the proceeds of the Bonds so deposited in the Project Fund,
together with any investment earnings thereon, shall constitute a part of the
Trust Estate and shall be subject to the lien of the Indenture pursuant to the
granting clauses therein as security for the obligations described in such
granting clauses, and to such end the Company hereby grants to the Trustee as
security for such obligations a security interest in all of the Company’s right,
title and interest in and to the Project Fund.
 
Section 2.4    Disbursements from Project Fund.  Subject to the provisions
below, disbursements from the Project Fund shall be made to reimburse or pay the
Company, an Affiliate or any Person designated by the Company, for Project
Costs.  The Company agrees that the sums so disbursed from the Project Fund will
be used only for the payment of Project Costs, and will not be used for any
other purpose.
 
Subject to Section 6.03 of the Indenture, any disbursements from the Project
Fund for the payment of the Project Costs shall be made by the Trustee only upon
the written order of an Authorized Representative of the Company delivered to
the Trustee with a copy to the Credit Facility Issuer.  Subject to Section 6.03
of the Indenture, each such written order shall be substantially in the form of
the disbursement request attached hereto as Exhibit B and shall be consecutively
numbered and accompanied by a statement in reasonable detail listing the Project
Costs to be paid to any contractors, materialmen or suppliers or incurred by the
Company for which it is to be reimbursed.  Any disbursement for any item which
is inconsistent with the information statement filed by the Authority in
connection with the issuance of the Bonds as required by Section 149(e) of the
Code, shall be accompanied by an opinion of a Bond Counsel to the effect that
such disbursement will not result in the interest on the Bonds becoming included
in the gross income of the holders thereof for federal income tax purposes. In
case any contract provides for the retention by the Company of a portion of the
contract price, there shall be paid from the Project Fund only the net amount
remaining after deduction of any such portion, and only when that retained
amount is due and payable, may it be paid from the Project Fund.
 
Section 2.5    Company Required to Pay Costs in Event Project Fund
Insufficient.  If moneys in the Project Fund are not sufficient to reimburse the
Company for all Project Costs, the Company will not be entitled to any
reimbursement for excess expense from the Authority, the Trustee or any
Bondholder; nor shall the Company be entitled to any abatement, diminution or
postponement of the Loan Payments.
 
Section 2.6    Completion.  When the Company certifies to the Trustee and the
Authority that the Project Facilities have been completed, any amount then
remaining in the Project Fund shall be applied by the Trustee in accordance with
the provisions of the Indenture.
 
Section 2.7    Investment and Use of Fund Moneys.  At the written request of an
Authorized Representative of the Company, any moneys held as part of the Bond
Fund (except moneys representing principal of, or premium, if any, or interest
on, any Bonds which are deemed paid under Section 16.01 of the Indenture) or the
Project Fund shall be invested or reinvested by the Trustee as provided in
Section 8.02 of the Indenture.  The Authority and the Company each hereby
covenants that it will restrict that investment and reinvestment and the use of
the proceeds of the Bonds in such manner and to such extent, if any, as may be
necessary, after taking into account reasonable expectations at the time of
delivery of and payment for the Bonds, so that the Bonds will not constitute
arbitrage bonds under Section 148 of the Code.
 
Any Authorized Representative of the Authority having responsibility for issuing
the Bonds is authorized and directed, alone or in conjunction with an Authorized
Representative of the Company and/or any other officer, partner, employee or
agent of or consultant to the Authority or the Company, to give an appropriate
certificate of the Authority pursuant to Section 148 of the Code, for inclusion
in the transcript of proceedings for the issuance of the Bonds, setting forth
the reasonable expectations of the Authority regarding the amount and use of the
proceeds of the Bonds and the facts, estimates and circumstances on which those
expectations are based, all as of the Issue Date.  The Company shall provide the
Authority with, and the Authority’s certificate may be based on, a certificate
of the Authorized Representative of the Company or other appropriate officer,
partner, employee or agent of or consultant to the Company setting forth the
reasonable expectations of the Company on the Issue Date regarding the amount
and use of the proceeds of the Bonds and the facts, estimates and circumstances
on which they are based.
 
Section 2.8    Rebate Fund.  The Company agrees to make such payments to the
Trustee as are required of the Company under Section 6.05 of the Indenture.  The
obligation of the Company to make such payments shall remain in effect and be
binding upon the Company notwithstanding the release and discharge of the
Indenture.
 
 
III.            Loan By Authority; Loan Payments; Other Payments
 
Section 3.1    Loan by Authority.  Upon the terms and conditions of this
Agreement, the Authority will make the Loan to the Company on the Issue Date in
a principal amount equal to the aggregate principal amount of the Bonds.  The
Loan shall be deemed fully advanced upon deposit of the proceeds of the Bonds
(net of any underwriting discount) in the Bond Fund and the Project Fund
pursuant to Section 2.3.
 
Section 3.2    Loan Payments.
 
(a)            In consideration of the issuance, sale and delivery of the Bonds
by the Authority, the Company hereby agrees to pay to the Trustee for the
account of the Authority Loan Payments in such amounts and manner so as to
enable the Trustee to make payment of the principal of, and premium, if any, and
accrued interest on the Bonds as the same shall become due and payable whether
at stated maturity or by acceleration, redemption or otherwise in accordance
with the terms of the Indenture; provided, however, that the obligation of the
Company to make any Loan Payment hereunder shall be reduced by the amount of any
reduction under the Indenture of the amount of the corresponding payment
required to be made by the Authority of the principal of or premium, if any, or
interest on the Bonds. Pursuant to the Indenture, the Authority directs the
Trustee to apply such Loan Payments in the manner provided in the Indenture.
Whenever payment or provision for payment has been made in respect of the
principal of, or premium, if any, and interest on all of the Bonds, the Loan
Payments shall be deemed paid in full.
 
(b)            The obligation of the Company to make the Loan Payments directly
to the Trustee, as the assignee of the Authority under the Indenture, shall be
evidenced by the Company’s Note substantially in the form of Exhibit C hereto,
which shall be delivered concurrently with the delivery by the Authority of the
Bonds.
 
(c)            Notwithstanding the foregoing, while any Credit Facility is in
effect with respect to the Bonds, the Company’s obligation to make Loan Payments
hereunder in respect of the principal of, and premium, if any, and accrued
interest on the Bonds shall be deemed to have been satisfied to the extent that
moneys shall have been paid by a Credit Facility Issuer to the Trustee for such
payment in respect of the Bonds, which amounts may be reimbursed by the Company
directly to such Credit Facility Issuer, and no Event of Default shall occur
hereunder by reason of any failure of the Company to make any such Loan Payment
to the Trustee under subsection (a) above unless the Trustee is notified by the
Credit Facility Issuer of the Company’s failure to have reimbursed the Credit
Facility Issuer in accordance with the terms of the Credit Facility.
 
Section 3.3    Purchase Payments.  To the extent that moneys on deposit in the
Remarketing Proceeds Account of the Purchase Fund established under the
Indenture are insufficient to pay the full purchase price of Bonds payable
pursuant to Section 5.03 of the Indenture on the applicable Purchase Date, the
Company shall promptly pay to the Trustee as Purchase Payments for deposit in
the Company Fund established under Section 5.07 of the Indenture amounts
sufficient to cover such shortfalls in sufficient time to enable the Trustee to
deliver to the Tender Agent the purchase price of Bonds payable pursuant to
Section 5.03 of the Indenture; provided, however, that the obligation of the
Company to make any Purchase Payment hereunder shall be deemed to have been
satisfied to the extent that moneys shall have been paid by a Credit Facility
Issuer to the Trustee for such payment in respect of the Bonds.
 
Section 3.4    Additional Payments.  The Company shall pay as Additional
Payments hereunder:  (a) to the Authority, the Authority’s Fee on the Issue Date
and any and all costs and expenses (including reasonable legal fees and
expenses) incurred or to be paid by the Authority in connection with the
issuance and delivery of the Bonds or otherwise related to actions taken by the
Authority under this Agreement or the Indenture or any amendment thereof,
supplement thereto or consent or waiver thereunder, including without limitation
any annual charge made by a rating agency to maintain a rating on the Bonds; (b)
to the Local Entity, the Local Entity’s fee on the Issue Date and any and all
costs and expenses incurred or to be paid by the Local Entity in connection with
the Project Facilities; and (c) to the Trustee, the Tender Agent, the Bond
Registrar, the Paying Agent and their agents, their reasonable fees, charges and
expenses for acting as such under the Indenture.  The obligations of the Company
under clause (c) shall survive the termination of this Agreement and the
Indenture, payment or defeasance of the Bonds and the removal or resignation of
the Trustee, the Tender Agent, the Bond Registrar or the Paying Agent in
accordance with the Indenture for any reason.
 
Section 3.5    Obligations Unconditional.  The obligations of the Company to
make Loan Payments, Purchase Payments and Additional Payments shall be absolute
and unconditional, and the Company shall make such payments without abatement,
diminution or deduction regardless of any cause or circumstances whatsoever
including without limitation any defense, set-off, recoupment or counterclaim
which the Company may have or assert against the Authority, the Trustee, the
Remarketing Agent or any other Person, whether express or implied, or any duty,
liability or obligation arising out of or connected with this Agreement, it
being the intention of the parties that the payments required of the Company
hereunder will be paid in full when due without any delay or diminution
whatsoever.  Loan Payments and Purchase Payments required to be paid by or on
behalf of the Company hereunder shall be received by the Authority or the
Trustee as net sums and the Company agrees to pay or cause to be paid all
charges against or which might diminish such net sums.
 
Section 3.6    Assignment of Authority’s Rights.  To secure the payment of the
Debt Service, the Authority shall pledge and assign to the Trustee all the
Authority’s rights in, to and under this Agreement (except for the Unassigned
Authority’s Rights), the Revenues and the other property comprising the Trust
Estate.  The Company consents to such pledge and assignment and agrees to make
or cause to be made Loan Payments and Purchase Payments directly to the Trustee
without defense or set-off by reason of any dispute between the Company and the
Trustee.  Whenever the Company is required to obtain the consent of the
Authority hereunder, the Company shall also obtain the consent of the Trustee;
provided that, except as otherwise expressly stipulated herein or in the
Indenture, the Company shall not be required to obtain the Trustee’s consent
with respect to the Unassigned Authority’s Rights.
 
 
IV.            Additional Covenants Of Company
 
Section 4.1    Maintenance of Existence.  So long as the Bonds are Outstanding,
the Company will maintain its existence and its qualification to do business in
Pennsylvania, except that it may (with the consent of the Authority, which
consent shall not be unreasonably withheld) dissolve or otherwise dispose of all
or substantially all of its assets and may consolidate with or merge into any
other entity or permit one or more entities to consolidate or merge into it so
long as (i) the surviving, resulting or transferee entity, if other than the
Company, assumes in writing all of the obligations of the Company hereunder and
under the Note and is an entity organized under the laws of one of the states of
the United States of America, is duly qualified to do business in Pennsylvania
and is not a Disqualified Contractor, (ii) immediately thereafter neither the
Company nor its successor will be in default under the Agreement or the Note and
(iii) the provisions of Section 7.9 are satisfied.
 
Section 4.2    Compliance with Laws; Commencement and Continuation of Operations
at Project Facilities; No Sale, Removal or Demolition of Project Facilities;
Maintenance of Employment.
 
(a)            The Company (or a subsidiary of the Company) will acquire,
construct and install the Project Facilities and will operate and maintain or
cause to be operated and maintained the Project Facilities in such manner as to
comply with the Act and to comply in all material respects with all applicable
requirements of federal, state and local laws and the regulations, rules and
orders of any federal, state or local agency, board, commission or court having
jurisdiction over the Project Facilities or the operation thereof, including
without limitation applicable zoning, planning, building and environmental laws,
regulations, rules and orders; provided that the Company shall be deemed in
compliance with this Section so long as it is contesting in good faith any such
requirement by appropriate legal proceedings.
 
(b)            The Company shall not cause, permit or suffer to exist a Misuse
of Bond Proceeds.
 
(c)            The Company (or a subsidiary of the Company or a lessee permitted
by Section 4.4 or successor permitted by Section 4.1) shall complete the Project
Facilities (except for immaterial items) and commence operation of the Project
Facilities within three (3) years from the Issue Date and operate or cause to be
operated the Plants throughout the term of this Agreement.
 
(d) The Company shall not permit the Project Facilities or any material portion
thereof to be sold, transferred or otherwise disposed of (other than as
permitted by Section 4.1 and Section 4.4), or undertake or permit the demolition
or removal of the Project Facilities or any material portion thereof, without
the prior written consent of the Authority; provided that the Company (or a
subsidiary of the Company) shall be permitted (i) to sell, transfer, assign or
otherwise dispose of or remove all or any portion of the Project Facilities
which are obsolete, retired or replaced in the ordinary course of business; and
(ii) to demolish or remove a portion of the Project Facilities, in each case if
the Company shall have first obtained an opinion of Bond Counsel to the effect
that such demolition or removal is authorized or permitted under the Act and
will not adversely affect the exclusion from gross income of interest on the
Bonds for federal income tax purposes.
 
(e)            The Company shall not assign its interest under this Agreement in
violation of Section 7.9.
 
(f)            The Company shall maintain at least 50% of the employment at the
Project stated in the Local Entity’s application to the Authority on behalf of
the Company pursuant to which the Bonds were issued.
 
Section 4.3    Right of Inspection.  Subject to reasonable security and safety
regulations and upon reasonable advance, written notice, the Authority and the
Trustee, and their respective agents, shall have the right during normal
business hours to inspect the Project Facilities.
 
Section 4.4    Lease by Company.  The Company (or a subsidiary of the Company)
may, subject to the provisions of Sections 4.11 and 4.12, lease the Project
Facilities, in whole or in part, to one or more Persons, provided that:
 
(a)            No such lease shall relieve the Company from its obligations
under this Agreement, the Indenture, or the Remarketing Agreement;
 
(b)            In connection with any such lease the Company (or a subsidiary of
the Company) shall retain such rights and interests as will permit it to comply
with its obligations under this Agreement, the Indenture, and the Remarketing
Agreement;
 
(c)            No such lease shall impair materially the accomplishment of the
purposes of the Act to be accomplished by operation of the Project Facilities as
herein provided;
 
(d)            Any such lease shall require the lessee to operate the Project
Facilities as a “project” under the Act as long as the Bonds are Outstanding;
 
(e)            In the case of a lease to a new lessee or an assignment of an
existing lease to a new lessee of substantially all of the Project Facilities,
(i) such new lessee shall not be a Disqualified Contractor and (ii) unless the
new lessee is an affiliate of the Company, such new lessee shall have been
approved by the Authority (such approval not to be unreasonably withheld); and
 
(f)            Any lessees under any such leases, including any leases in force
on the date of issuance of the Bonds, shall be subject to the applicable terms
and conditions of Section 4.12.
 
Section 4.5    Financial Statements; Books and Records.  The Company shall
prepare or have prepared financial statements in accordance with generally
accepted accounting principles and shall keep true and proper books of records
and accounts in which full and correct entries are made of all its business
transactions.  Copies of such financial statements shall be provided to the
Authority and the Trustee promptly upon request.
 
Section 4.6    Taxes, Other Governmental Charges and Utility Charges.  The
Company shall pay, or cause to be paid before the same become delinquent, all
taxes, assessments, whether general or special, and governmental charges of any
kind whatsoever that may at any time be lawfully assessed or levied against or
with respect to the Project Facilities, including any equipment or related
property installed or brought by the Company therein or thereon, and all utility
and other charges incurred in the operation, maintenance, use, occupancy and
upkeep of the Project Facilities; provided that with respect to special
assessments or other governmental charges that lawfully may be paid in
installments over a period of years, the Company shall be obligated to pay only
such installments as are required to be paid during the term hereof.  The
Company may, at its expense, in good faith contest any such taxes, assessments
and other charges and, in the event of any such contest, may permit the taxes,
assessments or other charges so contested to remain unpaid during the period of
such contest and any appeal therefrom.  The Company shall also comply in all
material respects at its own cost and expense with all notices received from
public authorities with respect to the Project Facilities, subject to the
Company’s right to contest such notices in good faith.
 
Section 4.7    Insurance.  The Company shall at its own cost and expense obtain
or cause to be obtained insurance policies against such risks, and in such
amounts, as are customarily insured against by entities owning facilities of
like size and type to the Project Facilities, paying, as the same become due and
payable, all premiums in respect thereof; provided that the Company may
self-insure in such amounts and against such risks as the Company shall deem
reasonable and prudent.  All proceeds of such insurance shall be for the account
of the Company.
 
Section 4.8    Damage to or Condemnation of Project Facilities.  In the event of
damage, destruction or condemnation of part or all of the Project Facilities or
the Plant such that the Company has the right to call the Bonds for
extraordinary optional redemption pursuant to Section 9.01(a)(iv) of the
Indenture, the Company shall be obligated to either:  (i) restore the Project
Facilities or the Plants, as the case may be, to the extent necessary to ensure
the continued character of the Project Facilities as solid waste disposal
facilities, or (ii) if permitted by the terms of the Bonds, direct the Authority
to call the Bonds for redemption as set forth in Section 9.01(a)(iv) of the
Indenture.  Damage to, destruction of or condemnation of all or a portion of the
Project Facilities shall not terminate this Agreement or cause any abatement of
or reduction in the payments to be made by the Company under this Agreement.
 
Section 4.9    Misuse of Bond Proceeds; Litigation Notice.  The Company shall
give the Authority, the Trustee and the Remarketing Agent prompt written notice
of any Misuse of Bond Proceeds or action, suit or proceeding pending or
threatened against it at law or in equity, or before any governmental
instrumentality or agency, which, if adversely determined, would materially
impair the right of the Company to carry on the business which is contemplated
in connection with the Project Facilities or would materially and adversely
affect its business, operations, properties, assets or condition.
 
Section 4.10    Indemnification.  The Company will indemnify and hold harmless
the Authority and each member, director, officer, employee, attorney and agent
of the Authority for and against any and all claims, losses, damages or
liabilities (including the costs and expenses of defending against any such
claims) to which the Authority or any member, director, officer, employee or
agent of the Authority may become subject, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise directly or
indirectly out of (a) any loss or damage to property or injury to or death of or
loss by any person that may be occasioned by any cause whatsoever pertaining to
the construction, maintenance, operation and use of the Project Facilities; (b)
any breach or default on the part of the Company in the performance of any
covenant or agreement of the Company under this Agreement or the Note or any
related document, or arising from any act or failure to act by the Company or
any of its agents, contractors, servants, employees or licensees; (c) the
authorization, issuance and sale of the Bonds, or the provision of any
information or certification furnished in connection therewith concerning the
Bonds, the Project Facilities or the Company (including, without limitation, any
information furnished by the Company for inclusion in any certification made by
the Authority or for inclusion in, or as a basis for preparation of, the
information statements furnished by the Authority and any information or
certification obtained from the Company) to assure the exclusion of the interest
on the Bonds from the gross income of the holders thereof for federal income tax
purposes; (d) the Company’s failure to comply with any requirements of this
Agreement pertaining to compliance with the Code to assure such exclusion of the
interest or the provisions set forth in Sections 4.11 and 4.12; (e) any failure
by the Company to comply with the provisions of the Act; and (f) any claim,
action or proceeding brought with respect to any matter set forth in clause (a),
(b), (c), (d) or (e) above.
 
The Company will indemnify and hold the Trustee and its directors, officers,
agents and employees (collectively, the “Indemnitees”) harmless from and against
any and all claims, liabilities, losses, damages, fines, penalties and expenses,
including out-of-pocket expenses, incidental expenses, reasonable legal fees and
expenses, and the reasonable costs and expenses of defending against any such
claim (“Losses”) that may be imposed on, incurred by or asserted against, the
Indemnitees or any of them for following any instruction or other direction upon
which the Trustee is authorized to rely pursuant to the terms of this Agreement,
the Bonds, the Note or the Indenture.  In addition to and not in limitation of
the immediately preceding sentence, the Company also agrees to indemnify and
hold the Indemnitees and each of them harmless from and against any and all
Losses that may be imposed on, incurred by or asserted against the Indemnitees
or any of them in connection with or arising out of the Trustee’s performance
under this Agreement, the Bonds or the Indenture or the administration thereof,
or in collecting under the Note, except in any case as a result of the gross
negligence, willful misconduct or bad faith of the Trustee.
 
In case any action or proceeding is brought against the Authority or the Trustee
in respect of which indemnity may be sought hereunder, the party seeking
indemnity promptly shall give notice of that action or proceeding brought
against it to the Company, and the Company upon receipt of that notice shall
have the obligation and the right to assume the defense of the action or
proceeding; provided that failure of a party to give that notice shall not
relieve the Company from any of its obligations under this Section unless (and
then only to the extent) that failure prejudices the defense of the action or
proceeding by the Company.  At its own expense, an indemnified party may employ
separate counsel and participate in the defense.  The Authority or the Trustee,
as the case may be, will cooperate with the Company, at the Company’s expense,
with respect to its assumption of the defense of any such action or proceeding,
and will take such reasonable actions as are requested of it by the Company, at
the Company’s expense, in connection therewith.  The Company shall not be liable
for any settlement made without its consent, which shall not be unreasonably
withheld.  The Company shall not approve any settlement involving the Trustee
without the Trustee’s prior written consent, which shall not be unreasonably
withheld.
 
The indemnification set forth above is intended to and shall (i) include the
indemnification of all affected directors, officers, agents and employees of the
Authority and the Trustee, respectively, and (ii) be enforceable by the
Authority and the Trustee, respectively, to the full extent permitted by law.
 
The provisions of this Section 4.10 shall survive the termination of this
Agreement and the Indenture, payment or defeasance of the Bonds and the removal
or resignation of the Trustee in accordance with the Indenture for any reason.
 
Section 4.11    Tax Covenants of Company and Authority.  The Company covenants
and represents that it will at all times do and perform all acts and things
necessary or desirable and within its reasonable control in order to assure that
interest paid on the Bonds shall not be includable in the gross income of any
holder thereof for federal income tax purposes, unless such holder is a
“substantial user” of the Project Facilities or a “related person” of such a
user within the meaning of Section 147(a) of the Code.  The Company also
covenants and represents that it shall not take or omit to take, or permit to be
taken on its behalf, any actions which, if taken or omitted, would adversely
affect the excludability from the gross income of the holder of interest paid on
the Bonds for federal income tax purposes.  The Authority and the Company
mutually covenant for the benefit of the Bondholders that they will not use the
proceeds of the Bonds, any moneys derived, directly or indirectly, from the use
or investment thereof or any other moneys on deposit in any fund or account
maintained in respect of the Bonds (whether such moneys were derived from the
proceeds of the sale of the Bonds or from other sources) in a manner which would
cause the Bonds to be treated as “arbitrage bonds” within the meaning of Section
148 of the Code.
 
Section 4.12    Further Tax Covenants of Company.  The Company further
represents and covenants as follows:
 
(a)            Action to Maintain Tax-Exempt Status.  The Company will take such
actions as shall be necessary or desirable, from time to time and within its
reasonable control, to cause all of the representations and warranties in this
Section to remain true and correct during such periods as shall be necessary to
maintain the exclusion of interest paid on the Bonds from the gross income of
the holders thereof for federal income tax purposes (other than a holder who is
a “substantial user” of the Project Facilities or a “related person” as those
terms are used in Section 147(a) of the Code), pursuant to the requirements of
the Code.
 
(b)            Operation as Solid Waste Disposal Facilities.  As long as the
Company (or its lessee or transferee) is required to operate or cause to be
operated the Project Facilities under Section 4.2, the Company (or its lessee or
transferee) shall operate or cause to be operated the Project Facilities as
“solid waste disposal facilities” within the meaning of Section 142(a)(6) of the
Code.
 
(c)            Ninety-five Percent Capital Costs Test.  The Company will spend
not less than 95% of the net proceeds of the Bonds for capital costs of land or
property of a character subject to allowance for depreciation under Section 167
of the Code and constituting “solid waste disposal facilities” for purposes of
Section 142(a)(6) of the Code.
 
(d)            Land Acquisition Limitation.  The Company will not use, directly
or indirectly, 25% or more of the net proceeds of the Bonds for the acquisition
of land or an interest therein.
 
(e)            Existing Facility and Rehabilitation Limitations.  The Company
will not use any proceeds of the Bonds to acquire any property of which the
Company would not be the first user, except as permitted by the next
sentence.  If any proceeds of the Bonds are used to acquire (i) an existing
building, (ii) an existing building and equipment thereof, (iii) an existing
structure (other than a building), or (iv) an existing structure and equipment
thereof, then the Company will, within two years of the later of the Issue Date
or the date the Company acquires such building or structure, incur
Rehabilitation Expenditures in an amount at least equal to (x) 15% of the
portion of the cost of acquiring all existing buildings and equipment thereof
which is financed with net proceeds of the Bonds, plus (y) 100% of the portion
of the cost of acquiring all existing structures (other than a building) and
equipment thereof which is financed with net proceeds of the Bonds.
 
(f)            Limitation on Financing Certain Facilities.  The Company will not
use more than 25% of the net proceeds of the Bonds to provide any portion of the
Project Facilities the primary purpose of which is to provide retail food or
beverage services (exclusive of grocery stores), automobile sales or services,
or the provision of recreation or entertainment.
 
(g)            Prohibition on Financing Certain Facilities.  The Company will
not use any portion of the proceeds of the Bonds to provide any portion of the
Project Facilities to be used for a private or commercial golf course, country
club, massage parlor, tennis club, skating facility (including roller skating,
skateboard and ice skating), racquet sports facility (including any handball or
racquetball court), hot tub facility, suntan facility or racetrack.  The Company
will not use any proceeds of the Bonds to provide any airplane, any sky box or
other private luxury box, any health club facility, any facility primarily used
for gambling, or any store the principal business of which is the sale of
alcoholic beverages for consumption off premises.
 
(h)            Lease or Transfer of Project Facilities.  In connection with any
lease or transfer by the Company of the Project Facilities financed with Bond
proceeds, the Company will require that the lessee or transferee and all Related
Persons with respect to such lessee or transferee will not violate the covenants
set forth in this Section 4.12.
 
(i)            Bond Maturity Limitation.  The average maturity of the Bonds, as
determined pursuant to Section 147(b) of the Code, will not exceed 120% of the
average reasonably expected economic life of the property financed with the
proceeds of the Bonds, disregarding land.
 
(j)            Nonpurpose Investments.  After the expiration of any applicable
temporary period under Section 148(c) of the Code, not more than the lesser of
5% of the proceeds of the Bonds or $100,000 (in addition to the amounts allowed
under Sections 148(c) and (d) of the Code and subject to the yield adjustment
provisions of Treasury Regulations §1.148-5(c)) of the proceeds of the Bonds
will be invested in higher yielding investments.
 
At no time will any funds constituting gross proceeds of the Bonds be used to
acquire investments at other than fair market value within the meaning of the
applicable Treasury Regulations pertaining to, or in any other fashion as would
constitute failure of compliance with, Section 148 of the Code.  Investments or
deposits in certificates of deposit or pursuant to guaranteed investment
contracts shall not be made without compliance, at or prior to such investment
or deposit, with the requirements of Treasury Regulations Section
1.148-5(d)(6)(ii) and (iii), respectively, or with any successor provisions
thereto.
 
The terms “proceeds”, “gross proceeds”, and “higher yielding investments” have
the meanings assigned to them for purposes of Section 148 of the Code.
 
(k)            Notice.  The Company shall provide a written statement signed by
its Authorized Representative to the Authority and the Trustee reasonably
promptly upon the Company’s becoming aware of a violation of any of the
covenants set forth in this Section 4.12, setting forth in detail the facts,
nature and scope of such violation.
 
(l)            Arbitrage Rebate.  As required by Section 2.8, the Company will
pay to or for the account of the Authority all amounts needed to comply with the
requirements of Section 148 of the Code, concerning arbitrage bonds, including
Section 148(f), which requires generally a rebate payment to the United States
of America of arbitrage profit from investment of the proceeds of the Bonds in
obligations other than tax-exempt obligations.  The obligation of the Company to
make such payments is unconditional and is not limited to funds representing the
proceeds of the Bonds or income from the investment thereof or any other
particular source.
 
Section 4.13    Nondiscrimination/Sexual Harassment Clause.  The Company hereby
accepts and agrees to be bound by the standard Nondiscrimination/Sexual
Harassment Clause set forth in Exhibit D attached hereto.  For purposes of such
Nondiscrimination/Sexual Harassment Clause, the parties hereto understand that
(i) this Agreement is the “contract” and (ii) there is no subcontractor for the
performance of the Company’s obligations under this Agreement.
 
 
V.            Redemption of Bonds
 
Section 5.1    Optional Redemption.  At any time and from time to time, the
Company may deliver or cause to be delivered Loan Payments to the Trustee in
addition to the scheduled Loan Payments required to be made under Section 3.2
and direct the Trustee to use the Loan Payments so delivered for the purpose of
calling Bonds for optional or extraordinary optional redemption in accordance
with the applicable provisions of the Indenture and redeeming such Bonds at the
redemption price stated in the Indenture. Such Loan Payments shall be held and
applied as provided in Section 6.02 of the Indenture and delivery thereof shall
not operate to abate or postpone Loan Payments otherwise becoming due or to
alter or suspend any other obligations of the Company under this
Agreement.  Whenever the Bonds are subject to optional redemption pursuant to
the Indenture, the Authority will, but only upon direction of the Company,
direct the Trustee to call the same for redemption as provided in the Indenture.
 
Section 5.2    Mandatory Redemption.  The Company shall deliver or cause to be
delivered to the Trustee the moneys needed to redeem the Bonds in accordance
with the mandatory redemption provisions set forth in the Bonds and the
Indenture.  Whenever the Bonds are subject to mandatory redemption pursuant to
the Indenture, the Company will cooperate with the Authority and the Trustee in
effecting such redemption.
 
Section 5.3    Actions by Authority.  At the request of the Company or the
Trustee, the Authority shall take all steps required of it under the applicable
provisions of the Indenture or the Bonds to effect the redemption of all or a
portion of the Bonds pursuant to this Article.
 
 
VI.            Events Of Default And Remedies
 
Section 6.1    Events of Default.  Each of the following shall be an Event of
Default:
 
(a)            Failure by the Company to make or cause to be made any Loan
Payment or Purchase Payment which shall have resulted in an Event of Default
described in clause (a), (b) or (d) of Section 11.01 of the Indenture;
 
(b)            Failure by the Company to observe and perform any covenant,
condition or agreement on its part to be observed or performed under this
Agreement or the Note (other than payment obligations on the Note) for a period
of sixty (60) days after written notice, specifying such failure and requesting
that it be remedied, given to the Company by the Trustee; provided, that if such
failure is of such nature that it can be corrected (as agreed to by the Trustee)
but not within such period, the same shall not constitute an Event of Default so
long as the Company institutes prompt corrective action and is diligently
pursuing the same and provided further, that if the Company is unable to
institute corrective action or to pursue the same because of circumstances
beyond its control, the same shall not constitute an Event of Default until such
circumstances no longer exist and then only after the Company has had an
opportunity to remedy the same as provided above;
 
(c)            The Company shall (i) apply for or consent to the appointment of
a receiver, trustee, liquidator or custodian or the like of itself or of its
property, or (ii) admit in writing its inability to pay its debts generally as
they become due, or (iii) make a general assignment for the benefit of
creditors, or (iv) be adjudicated a bankrupt or insolvent, or (v) commence a
voluntary case under the United States Bankruptcy Code, or file a voluntary
petition or answer seeking reorganization, an arrangement with creditors or an
order for relief, or seeking to take advantage of any insolvency law or file an
answer admitting the material allegations of a petition filed against it in any
bankruptcy, reorganization, or insolvency proceeding, or corporate action shall
be taken by it for the purpose of effecting any of the foregoing, or (vi) have
instituted against it, without the application, approval or consent of the
Company, a proceeding in any court of competent jurisdiction, under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
in respect of the Company an order for relief or an adjudication in bankruptcy,
reorganization, dissolution, winding up, liquidation, a composition or
arrangement with creditors, a readjustment of debts, the appointment of a
trustee, receiver, liquidator or custodian or the like of the Company or of all
or any substantial part of their assets, or other like relief in respect thereof
under any bankruptcy or insolvency law, and the same shall (A) result in the
entry of an order for relief or any such adjudication or appointment or (B)
remain unvacated, undismissed and undischarged for a period of 90 days;
 
(d)            Any representation or warranty made by the Company herein or any
statement in any report, certificate, financial statement or other instrument
furnished in connection with this Agreement or with the purchase of the Bonds
shall at any time prove to have been false or misleading in any material respect
when made or given; and
 
(e)            For any reason the Bonds are declared due and payable by
acceleration in accordance with Section 11.02 of the Indenture and such
acceleration shall not have been annulled.
 
The declaration of an Event of Default under paragraph (e) above, and the
exercise of remedies upon any such declaration, shall be subject to any
applicable limitations of federal bankruptcy law affecting or precluding that
declaration or exercise during the pendency of or immediately following any
bankruptcy, liquidation or reorganization proceedings.
 
Section 6.2    Remedies on Default.
 
(a)            Whenever an Event of Default shall have happened and be
subsisting uncured, any one or more of the following remedial steps may be
taken:
 
(1)            If acceleration of the principal amount of the Bonds has been
declared pursuant to Section 11.02 of the Indenture, the Trustee, by notice in
writing to the Company, shall declare all Loan Payments and amounts due on the
Note to be immediately due and payable, whereupon the same shall become
immediately due and payable; and


(2)            The Authority or the Trustee may pursue any and all remedies now
or hereafter existing at law or in equity to collect all amounts then due and
thereafter to become due under this Agreement or to enforce the performance and
observance of any other obligation or agreement of the Company under this
Agreement and the Note.


(b)            The Company covenants that, in case it shall fail to pay or cause
to be paid any Loan Payments or Purchase Payments as and when the same shall
become due and payable whether at maturity or by acceleration or otherwise,
then, upon demand of the Trustee, the Company will pay to the Trustee the whole
amount that then shall have become due and payable hereunder; and, in addition
thereto, such further amounts as shall be sufficient to cover the reasonable
costs and expenses of collection, including a reasonable compensation to the
Trustee, its agents and counsel, and any expenses or liabilities incurred by the
Authority or the Trustee, including counsel fees and expenses.  In case the
Company shall fail forthwith to pay such amounts upon such demand, the Trustee
shall be entitled and empowered to institute any actions or proceedings at law
or in equity for the collection of the sums so due and unpaid.
 
(c)            In case there shall be pending proceedings for the bankruptcy or
reorganization of the Company under the federal bankruptcy laws or any other
applicable law, or in case a receiver or trustee shall have been appointed for
the benefit of the creditors or the property of the Company, the Trustee shall
be entitled and empowered, by intervention in such proceedings or otherwise, to
file and prove a claim or claims for the whole amount due hereunder, including
interest owing and unpaid in respect thereof, and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee allowed in
such judicial proceedings relative to the Company, its creditors or its
property, and to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute the same after the deduction
of its charges and expenses.  Any receiver, assignee or trustee in bankruptcy or
reorganization is hereby authorized to make such payments to the Authority or
the Trustee, and to pay to the Authority or the Trustee any amount due it for
compensation and expenses, including counsel fees and expenses incurred by it up
to the date of such distribution.
 
(d) Notwithstanding the foregoing, the Trustee shall not be obligated to take
any step which in its opinion will or might cause it to expend money or
otherwise incur liability unless and until a satisfactory indemnity bond has
been furnished to the Trustee at no cost or expense to the Trustee.  Any amounts
collected as Loan Payments or applicable to Loan Payments and any other amounts
which would be applicable to payment of Debt Service collected pursuant to
action taken under this Section shall, after the deduction of the Trustee’s
charges and expenses, be paid into the Bond Fund and applied in accordance with
the provisions of the Indenture or, if the Outstanding Bonds have been paid and
discharged in accordance with the provisions of the Indenture, shall be paid as
provided in Section 6.02(e) of the Indenture for transfers of remaining amounts
in the Bond Fund.
 
(e)            The provisions of this Section are subject to the further
limitation that the annulment by the Trustee of its declaration pursuant to
Section 11.02 of the Indenture that all of the Bonds are immediately due and
payable also shall constitute an annulment of any corresponding declaration made
pursuant to Subsection 6.2(a)(1); provided that no such waiver or rescission
shall extend to or affect any subsequent or other default or impair any right
consequent thereon.
 
Section 6.3    Remedies Not Exclusive.  No remedy conferred upon or reserved to
the Authority or the Trustee by this Agreement is intended to be exclusive of
any other available remedy or remedies, including without limitation the
remedies provided in the Act, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Agreement, or
now or hereafter existing at law or in equity.  No delay or omission to exercise
any right or power accruing upon any default shall impair that right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  In order
to entitle the Authority or the Trustee to exercise any remedy reserved to it in
this Article, it shall not be necessary to give any notice, other than any
notice required by law or for which express provision is made herein.
 
Section 6.4    Payment of Legal Fees and Expenses.  If an Event of Default
should occur and the Authority, the Credit Facility Issuer or the Trustee should
incur expenses, including reasonable attorneys’ fees and expenses, in connection
with the enforcement of this Agreement, the Indenture, the Note or the
collection of sums due hereunder or thereunder, the Company shall reimburse the
Authority, the Credit Facility Issuer and the Trustee, as applicable, for the
expenses so incurred, upon demand.
 
Section 6.5    No Waiver.  No failure by the Authority or the Trustee to insist
upon the strict performance by the Company of any provision hereof or of the
Note shall constitute a waiver of their right to strict performance and no
express waiver shall be deemed to apply to any other existing or subsequent
right to remedy the failure by the Company to observe or comply with any
provision hereof.  No failure by the Company to observe and perform any of the
covenants set forth in Section 4.2 hereof shall be waived by the Trustee without
the written consent of the Authority.
 
Section 6.6    Notice of Default.  The Company shall immediately notify the
Trustee and the Authority in writing if it becomes aware of the occurrence of
any Event of Default hereunder or of any fact, condition or event which, with
the giving of notice or passage of time or both, would become an Event of
Default.
 
 
VII.            Miscellaneous
 
Section 7.1    Term of Agreement.  This Agreement shall be and remain in full
force and effect from the Issue Date until such time as all of the Bonds shall
have been fully paid (or provision made for such payment) pursuant to the
Indenture, the Indenture shall have been released pursuant to Section 16.01
thereof, and all other sums payable by the Company under this Agreement shall
have been paid, except for obligations of the Company under Section 3.4(c) and
Section 4.10, which shall survive any termination of this Agreement.
 
Section 7.2    Notices.  All notices, certificates, requests or other
communications hereunder shall be in writing and shall be deemed to be
sufficiently given when mailed by registered or certified mail, postage prepaid,
sent by telecopier or nationally recognized overnight courier or delivered in
person and addressed or sent as follows:
 
If to the Company:
PPL Energy Supply, LLC
Two North Ninth Street
Allentown, PA 18101
Telecopier No. 610-774-5235
Attention:  Timothy D. Stephens
   
with a copy to
       
Telecopier No.
Attention:
   
If to the Authority:
Pennsylvania Economic Development Financing Authority
Pa. Department of Community and Economic Development
Commonwealth Keystone Building
400 North Street, 4th Floor
Harrisburg, PA  17120
Telecopier No. 717-787-0879
   
If to the Trustee:
The Bank of New York Trust Company, N.A.
1600 Market Street, 15th Floor
Philadelphia, PA 19103
Telecopier No.
Attention:  Global Corporate Trust



If to the Remarketing Agent:
Goldman, Sachs & Co.
85 Broad Street
New York, NY  10004
Telecopier No.
Attention:



The Company, the Authority, the Trustee and the Remarketing Agent, by notice
given hereunder to the Persons listed above, may designate any further or
different addresses or telecopier numbers to which subsequent notices,
certificates, requests or other communications shall be sent.
 
Section 7.3    Limitation of Liability; No Personal Liability.  In the exercise
of the powers of the Authority or the Trustee hereunder or under the Indenture,
including without limitation the application of moneys and the investment of
funds, neither the Authority or the Trustee nor their members, directors,
officers, employees or agents shall be accountable to the Company for any action
taken or omitted by any of them in good faith and with the belief that it is
authorized or within the discretion or rights or powers conferred.  The
Authority, the Trustee and their members, directors, officers, employees and
agents shall be protected in acting upon any paper or document believed to be
genuine, and any of them may conclusively rely upon the advice of counsel and
may (but need not) require further evidence of any fact or matter before taking
any action.  In the event of any default by the Authority hereunder, the
liability of the Authority to the Company shall be enforceable only out of the
Authority’s interest under this Agreement and there shall be no other recourse
for damages by the Company against the Authority, its members, directors,
officers, attorneys, agents and employees, or any of the property now or
hereafter owned by it or them.  All covenants, obligations and agreements of the
Authority contained in this Agreement or the Indenture shall be effective to the
extent authorized and permitted by applicable law.  No such covenant, obligation
or agreement shall be deemed to be a covenant, obligation or agreement of any
present or future member, director, officer, agent or employee of the Authority,
and no official executing the Bonds shall be liable personally on the Bonds or
be subject to any personal liability or accountability by reason of the issuance
thereof or by reason of the covenants, obligations or agreements of the
Authority contained in this Agreement or the Indenture.
 
Section 7.4    Binding Effect.  This Agreement shall inure to the benefit of and
shall be binding in accordance with its terms upon the Authority, the Company
and their respective successors and assigns; provided that this Agreement may
not be assigned by the Company (except in connection with a sale or transfer of
assets pursuant to Section 4.1 or in compliance with Section 7.9) and may not be
assigned by the Authority except to the Trustee pursuant to the Indenture or by
the Trustee to a successor Trustee, or as otherwise may be necessary to enforce
or secure payment of Debt Service.  This Agreement may be enforced only by the
parties, their assignees and others who may, by law, stand in their respective
places.
 
Section 7.5    Amendments.  Except as otherwise expressly provided in this
Agreement or the Indenture, subsequent to the issuance of the Bonds and unless
and until all conditions provided for in the Indenture for release of the
Indenture are met, this Agreement may not be effectively amended, modified or
terminated except by an instrument in writing signed by the Company and the
Authority, consented to by the Trustee, and in accordance with the provisions of
Article XV of the Indenture as applicable.
 
Section 7.6    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be regarded as an original and all of which
shall constitute one and the same instrument.
 
Section 7.7    Severability.  If any provision of this Agreement is determined
by a court to be invalid or unenforceable, such determination shall not affect
any other provision hereof, each of which shall be construed and enforced as if
the invalid or unenforceable portion were not contained herein.  Such invalidity
or unenforceability shall not affect any valid and enforceable application
thereof, and each such provision shall be deemed to be effective, operative and
entered into in the manner and to the full extent permitted by applicable law.
 
Section 7.8    Governing Law.  This Agreement shall be deemed to be a contract
made under the laws of the Commonwealth of Pennsylvania and for all purposes
shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.
 
Section 7.9    Assignment. Except as otherwise provided in this Section 7.9, the
Company shall not assign this Agreement or any interest of the Company herein,
either in whole or in part, without the prior written consent of the Trustee,
which consent shall be given if the following conditions are fulfilled:  (i) the
assignee assumes in writing all of the obligations of the Company hereunder;
(ii) the assignee provides the Trustee with an opinion of Counsel satisfactory
to the Trustee to the effect that neither the validity nor the enforceability of
this Agreement shall be adversely affected by such assignment; (iii) the Project
Facilities shall continue in the opinion of Bond Counsel to be a “project” as
such term is defined in the Act after such assignment; (iv) such assignment
shall not, in the opinion of Bond Counsel, have an adverse effect on the
exclusion from gross income for federal income tax purposes of interest on the
Bonds; (v) the assignee shall not be a Disqualified Contractor and shall provide
a written certification to such effect to the Trustee and the Authority; and
(vi) if the assignee is other than an Affiliate of the Company, consent by the
Authority, which consent shall not be unreasonably withheld.  Subject to the
foregoing, the terms “Authority,” “Company,” “Trustee” and “Remarketing Agent”
shall, where the context requires, include the respective successors and assigns
of such persons.
 
Section 7.10    Receipt of Indenture.  The Company hereby acknowledges that it
has received an executed copy of the Indenture and is familiar with its
provisions, and agrees that it is subject to and bound by the terms thereof
(including the terms thereof relating to obligations of the Company) and it will
take all such actions as are required or contemplated of it under the Indenture
to preserve and protect the rights of the Trustee and of the Bondholders
thereunder and that it will not take any action which would cause a default or
Event of Default thereunder.
 


 
[Signatures appear on following page]

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Authority and the Company, intending to be legally
bound, have caused this Agreement to be duly executed in their respective names,
all as of the date first above written.
 






[SEAL]
PENNSYLVANIA ECONOMIC
DEVELOPMENT FINANCING
AUTHORITY
   
Attest  /s/ Craig Petrasic                   
                  (Assistant) Secretary
By  /s/ Stephen M. Drizos                  
Stephen M. Drizos
Executive Director
         
PPL ENERGY SUPPLY, LLC
         
By  /s/ James E. Abel                         
Name:  James E. Abel
Title:  Vice President and Treasure

--------------------------------------------------------------------------------


EXHIBIT A
 
DESCRIPTION OF PROJECT FACILITIES
 
The Project Facilities consist generally of those portions of the Company’s wet
limestone flue gas desulfurization (or “FGD”) systems currently being installed
at the Montour Plant and the Brunner Island Plant.  The Montour Plant consists
of two coal-fired electric generating units each rated at 745 megawatt electric
(“MW(e)”) gross and 755 MW(e) gross maximum continuous load.  The Brunner Island
Plant consists of three coal-fired electric generating units; Unit 1 is rated at
363.3MW(e); Unit 2 is rated at 405 MW(e); and Unit 3 is rated at 790.4
MW(e).  Specifically, the Company will install (i) one FGD unit at each of Units
1 and 2 at the Montour Plant, and (ii) one FGD unit at Unit 3 and one FGD unit
for Units 1 and 2 at the Brunner Island Plant.  The FGD systems are designed to
remove over 97% of the sulfur dioxide (SO2) in the exhaust, or flue gas, created
by the burning of coal at the Plants through a series of processes that will
involve, among other things, the injection of a limestone and water mixture into
the flue gas to ultimately form calcium sulfate, or gypsum, as a byproduct.

--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF DISBURSEMENT REQUEST



STATEMENT NO. _________ REQUESTING DISBURSEMENT OF FUNDS FROM PROJECT FUND
PURSUANT TO SECTION 2.4 OF THE EXEMPT FACILITIES LOAN AGREEMENT DATED AS OF
DECEMBER 1, 2007 (“LOAN AGREEMENT”) BETWEEN PENNSYLVANIA ECONOMIC DEVELOPMENT
FINANCING AUTHORITY (“AUTHORITY”) AND PPL ENERGY SUPPLY, LLC (“COMPANY”).


The terms used herein shall have the meanings specified for such terms in or
pursuant to the Loan Agreement.  Pursuant to Section 2.4 of the Loan Agreement,
the undersigned Authorized Representative of the Company hereby requests and
authorizes the Trustee to pay to the Company or to the Person(s) listed on the
Disbursement Schedule attached hereto out of the moneys deposited in the Project
Fund the aggregate sum of $___________ to reimburse the Company or to pay such
Person(s), as indicated in the Disbursement Schedule, for the items of Project
Cost listed in the Disbursement Schedule.  Such Payee(s) may be (i) the Company
in the case of work done by Company personnel and in the case of reimbursement
for payments previously made by the Company for Project Costs (other than
payments made by way of set-off of mutual claims between the Company and the
payee), (ii) the Trustee in the case of a requisition for payment of interest on
the Bonds during acquisition, construction, installation, equipment and
improvement of the Project Facilities and (iii) any other Person designated by
the Company for Project Costs incurred by such Person associated with the
issuance of the Bonds.  All such payments shall be made by check or wire
transfer in accordance with payment instructions contained in the Disbursement
Schedule and the Trustee shall have no duty or obligation to authenticate such
payment instructions or the authorization thereof.
 
In connection with the foregoing request and authorization, the undersigned
hereby certifies that:
 
(a)            Each item for which disbursement is requested hereunder is due,
is an item of incurred Project Cost properly reimbursable or payable out of the
Project Fund in accordance with the terms and conditions of the Loan Agreement,
and none of those items has formed the basis for any disbursement heretofore
made from the Project Fund.
 
(b)            Each such item is or was necessary or appropriate in connection
with the acquisition, construction, installation, equipment and/or improvement
of the Project Facilities.
 
(c)            Each such item is as described in the information statement filed
by the Authority in connection with the issuance of the Bonds (as defined in the
Loan Agreement), as required by Section 149(e) of the Code; provided that if any
such item is not as described in that information statement, attached hereto is
an opinion of Bond Counsel that such disbursement will not result in the
interest on the Bonds becoming included in the gross income of the holders
thereof for federal income tax purposes.
 
(d)            The reimbursement or payment of the Project Costs requisitioned
hereby will comply with the restrictions contained in Sections 2.4, 4.11 and
4.12 of the Loan Agreement.
 
(e)            This statement and all exhibits hereto, including the
Disbursement Schedule, shall constitute full warrant, protection and authority
to the Trustee for its actions taken pursuant hereto.
 


Dated: ________________
 


PPL ENERGY SUPPLY, LLC




By _________________________________
Authorized Representative










 

--------------------------------------------------------------------------------


DISBURSEMENT SCHEDULE


TO STATEMENT NO. ___________ REQUESTING AND AUTHORIZING DISBURSEMENT OF FUNDS
FROM PROJECT FUND PURSUANT TO SECTION 2.4 OF THE EXEMPT FACILITIES LOAN
AGREEMENT DATED AS OF DECEMBER 1, 2007 BETWEEN PENNSYLVANIA ECONOMIC DEVELOPMENT
FINANCING AUTHORITY AND PPL ENERGY SUPPLY, LLC.


PAYEE
PURPOSE
AMOUNT
           

--------------------------------------------------------------------------------




EXHIBIT C


PPL ENERGY SUPPLY, LLC
 
EXEMPT FACILITIES NOTE
 
(PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY)
 
SERIES 2007
 


 
This Note is issued pursuant to an Exempt Facilities Loan Agreement dated as of
December 1, 2007 (the “Agreement”) by and between the Pennsylvania Economic
Development Financing Authority (the “Authority”) and the Company (as
hereinafter defined) relating to the financing of certain facilities (the
“Project Facilities) at the (i) Montour Generating Station, Washingtonville,
Montour County, Pennsylvania; and (ii) Brunner Island Generating Station, York
Haven, York County, Pennsylvania (collectively, the “Plants”). Each capitalized
term not otherwise defined herein shall have the meaning given to such term in
the Agreement.
 
PPL Energy Supply, LLC (the “Company”), a Delaware limited liability company,
for value received, unconditionally promises to pay to The Bank of New York
Trust Company, N.A., as Trustee (including its successors in such capacity, the
“Trustee”) under the Trust Indenture dated as of December 1, 2007 (as the same
may be amended and supplemented from time to time, the “Indenture”) between the
Trustee and the Authority, the principal sum of EIGHTY MILLION FIVE HUNDRED
SEVENTY THOUSAND DOLLARS ($80,570,000) on December 1, 2037, and to pay (i)
interest thereon from the date hereof until the payment of such principal sum
has been made or provided for at a rate or rates at all times equal to the
interest rate or rates from time to time borne by the Authority’s Exempt
Facilities Revenue Bonds, Series 2007 (PPL Energy Supply, LLC Project) (the
“Bonds”) and payable on each date that interest is payable on the Bonds, and
(ii) to the extent provided by law, on overdue interest at the rate or rates
borne by the Bonds; provided, however, that the obligation of the Company to
make any payment hereunder (a) shall be reduced by the amount of any reduction
under the Indenture of the amount of the corresponding payment required to be
made by the Authority of the principal of or premium or interest on the Bonds
and (b) shall be deemed to have been satisfied to the extent that moneys shall
have been paid by a Credit Facility Issuer to the Trustee for such payment in
respect of the Bonds.
 
If the Bonds become subject to redemption as provided therein and in the
Indenture, the Company shall, as provided in the Agreement, on or before the
proposed redemption date for the Bonds, pay to the Trustee the whole or
appropriate portion of the unpaid principal amount of this Note with interest
accrued to the proposed redemption date, together with such premium as is
necessary to pay the corresponding premium, if any, on the Bonds.  Such amount
shall be paid by the Company to the Trustee on the date specified in a notice
from the Trustee.
 
If, for any reason, the amounts specified above are not sufficient to make
corresponding payments of principal of, premium, if any, and interest on, all of
the Bonds, when such payments are due, the Company shall pay as additional
amounts due hereunder, the amounts required from time to time to make up any
such deficiency.  Whenever payment or provision for payment has been made in
respect of the principal or redemption price of, and interest on, all of the
Bonds in accordance with the Indenture, this Note shall be deemed paid in full
and shall be canceled and returned to the Company.
 
All payments of principal, redemption price and interest shall be made to the
Trustee at its corporate trust office designated pursuant to the Indenture, in
such coin or currency of the United States of America as at the time of payment
shall be legal tender for the payment of public and private debts.  All payments
shall be made in funds which will be available no later than 10:00 a.m. on the
applicable due date, and shall be in the full amount required hereunder unless
the Trustee notifies the Company that it is entitled to a credit under the
Agreement or the Indenture.
 
The obligations of the Company to make the payments required hereunder shall be
absolute and unconditional without defense or setoff by reason of any cause or
circumstance whatsoever, including without limitation, any acts or circumstances
that may constitute failure of consideration, destruction of or damage to the
Project Facilities or the Plants, commercial frustration of purpose, or failure
of the Authority to perform and observe any agreement, whether express or
implied, or any duty, liability or obligation arising out of or connected with
the Agreement, it being the intention of the Company and the Authority that the
payments hereunder will be paid in full when and as due without any delay or
diminution whatsoever.
 
In case one or more of the Events of Default specified in Section 6.1 of the
Agreement shall have occurred and be continuing, then and in each and every such
case, the Trustee, by notice in writing to the Company, may declare the unpaid
balance of this Note to be due and payable immediately, if concurrently with or
prior to such notice the unpaid principal amount of the Bonds has been declared
to be due and payable, and upon any such declaration the same shall become and
shall be immediately due and payable, anything in this Note or in the Agreement
to the contrary notwithstanding.  Notwithstanding the foregoing, if after any
declaration of acceleration hereunder there is an annulment of any declaration
of acceleration with respect to the Bonds, such annulment shall also
automatically constitute an annulment of any corresponding declaration under
this Note and a waiver and rescission of the consequences of such declaration.
 
In case the Trustee shall have proceeded to enforce its rights under this Note
or the Agreement and such proceedings shall have been discontinued or abandoned
for any reason or shall have been determined adversely to the Trustee, then and
in every such case the Company and the Trustee shall be restored to their
respective positions and rights hereunder, and all rights, remedies and powers
of the Company and the Trustee shall continue as though no such proceeding had
been taken, subject to any such adverse determination.
 
In case the Company shall fail forthwith to pay all amounts due hereunder and
under the Agreement upon such demand, the Trustee shall be entitled and
empowered to institute any action or proceeding at law or in equity for the
collection of the sums so due and unpaid, and may prosecute any such action or
proceeding to judgment or final decree, and may enforce any such judgment or
final decree against the Company and collect, in the manner provided by law out
of the property of the Company, the moneys adjudged or decreed to be payable.
 
This Note shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania.
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered.
 
Dated:  as of December 1, 2007
PPL ENERGY SUPPLY, LLC
     
By: ________________________________
Name:
Title:

--------------------------------------------------------------------------------


EXHIBIT D
 
NONDISCRIMINATION/SEXUAL HARASSMENT CLAUSE




During the term of this contract, the Company agrees as to itself and each
tenant of the Project Facilities controlling, controlled by or under common
control with the Company (each of the Company and each such tenant, a
“Contractor”) as follows:
 
1.            In the hiring of any employee(s) for the manufacture of supplies,
performance of work, or any other activity required under the contract or any
subcontract, the Contractor, subcontractor, or any person acting on behalf of
the Contractor or subcontractor shall not, by reason of gender, race, creed, or
color, discriminate against any citizen of this Commonwealth who is qualified
and available to perform the work to which the employment relates.
 
2.            Neither the Contractor nor any subcontractor nor any person on
their behalf shall in any manner discriminate against or intimidate any employee
involved in the manufacture of supplies, the performance of work, or any other
activity required under the contract on account of gender, race, creed, or
color.
 
3.            Contractors and subcontractors shall establish and maintain a
written sexual harassment policy and shall inform their employees of the policy.
The policy must contain a notice that sexual harassment will not be tolerated
and employees who practice it will be disciplined.
 
4.            Contractors shall not discriminate by reason of gender, race,
creed, or color against any subcontractor or supplier who is qualified to
perform the work to which the contracts relates.
 
5.            The Contractor and each subcontractor shall furnish all necessary
employment documents and records to and permit access to their books, records,
and accounts by the contracting agency and the Bureau of Contract Administration
and Business Development, for purposes of investigation, to ascertain compliance
with provisions of this Nondiscrimination/Sexual Harassment Clause. If the
Contractor or any subcontractor does not possess documents or records reflecting
the necessary information requested, the Contractor or subcontractor shall
furnish such information on reporting forms supplied by the contracting agency
or the Bureau of Contract Administration and Business Development.
 
6.            The Contractor shall include the provisions of this
Nondiscrimination/Sexual Harassment Clause in every subcontract so that such
provisions will be binding upon each subcontractor.
 

7.            The Commonwealth may cancel or terminate the contract, and all
money due or to become due under the contract may be forfeited for a violation
of the terms and conditions of this Nondiscrimination/Sexual Harassment Clause.
In addition, the agency may proceed with debarment or suspension and may place
the Contractor in the Contractor Responsibility File.
 